DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 1–5, with traverse in the reply filed on 11 September 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6–14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and computer readable storage media, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the fermentation tank, the means for forming or adding the wort concentrate mixture, the means for adding hops, the means for adding water and yeast, the means for cooling the fermented mixture, the means for adding yeast finings, and the means to monitor the evolution of carbon dioxide must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 1 does not provide structural means to perform the steps attributed to the at least one processor and computer-readable storage media. Furthermore, only the means of adding of the wort concentrate is shown in the disclosure (para. 36, “wort concentrate can be pumped into a fermentation tank”). Even the cooling means are only described as “any suitable way” (para. 31), and this is only with respect to packaging wort concentrate, not with respect to fermenting the wort in a fermentation tank. The Office suspects that Applicant could not add the necessary description for these features without adding new matter. Contrary to the other functions, Applicant properly describes the means to monitor the carbon dioxide evolution from claim 3 (para. 37, “mass flow meter”), as well as the filtration control in claim 4 (para. 40, “filtered into a bright tank or another vessel”).
Claims 2–5 are rejected due to dependency upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a fermentation tank, at least one processor, and at least one computer-readable storage media, wherein the processor is configured to execute steps including forming a mixture of wort concentrate, fermenting the mixture, cooling the mixture, adding yeast finings, and carbonating the mixture. Claim 1 is indefinite because a processor and tank alone are incapable of performing these steps, which might require elements such as pumps, hoppers, and refrigeration means.
Claim 1 recites “carbonating the filtered fermented mixture such that beer is produced” (last line). The language renders the claim indefinite because nowhere in the claim is any sort of filtration mentioned. Only dependent claim 4 mentions filtration. An explanation regarding the filtration should be added to the claim. For prior art analysis purposes, the limitation will be ignored, but Applicant may note the prior art cited for claim 4.
Claim 1 recites “about zero degrees Celsius” (ln. 9). The term “about zero degrees Celsius” is a relative term which renders the claim indefinite. The term “about zero degrees Celsius” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “about.”
The terms “about zero and about four degrees Celsius” and “about five to seven days” in claim 5 are indefinite for the same reason, and merit the same remedy.
Claim 4 recites that the processor is “configured to control filtering of the fermented mixture following addition of the yeast finings.” Similar to the functional issues mentioned for claim 1 above, a processor alone is incapable of filtering and more structure is required. Applicant’s issue here is greater, however, since the only place the disclosure with original support for structure for this function is para. 40 where it explicitly describes filtration by filtering the mixture “into a bright tank or another vessel,” which would need to be added to the claim.
Claims 2 and 3 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Commentary: Given how claim 1 has been drafted (as an apparatus for performing certain method steps), the Office emphasizes that the claim is only directed to an apparatus capable of performing the claimed steps. Therefore, for example, a prior art disclosure need not show a wort concentrate including hops and having a specific gravity of at least 1.085 kg/m3, and instead only needs to show structure capable of pumping or otherwise supplying this wort concentrate including hops to the fermentation tank. See MPEP §§ 2114.I. and 2114.II.
Claims 1, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasmuht et al. (US Pat. 5,865,093) in view of Murdock (US Pat. 7,963,213), Griese (US Pub. 2011/0117239), Wilkinson (US Pat. 4,653,388), and Vacano (US Pat. 3,814,003).
Claim 1: Wasmuht discloses at least one fermentation tank (1) configured for:
forming a mixture of a wort concentrate (col. 3, lns. 5–7, “Wort 30 is introduced through a supply pipe”) including hops (col. 3, ln. 14, “a hop dosing device”) and having a specific gravity of at least 1.085 kg/m3 -(MPEP §§ 2114 and 2115; the wort concentrate constitutes the object worked upon, and the supply pipe disclosed would be capable of supplying it), with water and yeast in the fermentation tank (MPEP §§ 2114 and 2115; as written, the fermentation tank would be capable of holding water and yeast, even though the wort supply pipe would also be capable of supplying water and yeast as a step); and
fermenting the mixture (MPEP § 2114; the fermentation would take place naturally).
Wasmuht does not disclose its steps being performed by at least one processor configured to execute computer-readable instructions stored on at least one computer-readable storage media.
However, the use of a processor and computer-readable storage media to carry out brewing steps is already known in the art, as shown in Murdock (microprocessor 205, memory chip 210).
The advantage of this feature is that it provides for digital, automated control of the brewing process.
Therefore, it would have been obvious to one of ordinary skill in the art to add the processor and storage media of Murdock to the Wasmuht, e.g. its pipes and valves, to provide for digital, automated control of the brewing process.
Wasmuht does not disclose cooling the fermented mixture to about zero degrees Celsius.
However, Griese discloses cooling a fermented mixture to about zero degrees Celsius (para. 74, “the wort is chilled to a temperature in the range of about -2 to 10 deg. C.”).

Therefore, it would have been obvious to one of ordinary skill in the art to add the cooling feature of Griese to the fermentation tank of Wasmuht to prepare the fermented mixture for a clarifying step.
Wasmuht does not disclose adding yeast finings. Although Wasmuht’s hop dosing device would certainly be capable of supplying these finings, for the sake of prosecution, the Office will interpret the claim more narrowly such that the processor could perform each step selectively.
However, Wilkinson discloses adding yeast finings (col. 2, lns. 36–39, “finings”).
The advantage of this feature is that it improves the clarity of the brewed beverage.
Therefore, it would have been obvious to one of ordinary skill in the art to add the insert pipe for finings of Wilkinson to the fermentation tank of Wasmuht to allow finings to be added to improve the clarity of the brewed beverage. Applicant may also note that Griese discloses 
Wasmuht does not disclose carbonating the fermented mixture such that beer is produced.
However, Vacano discloses carbonating a fermented mixture (col. 9, lns. 16–19, “supply carbon dioxide”).
The advantage of this feature is that it improves the flavor of the beverage.
Therefore, it would have been obvious to one of ordinary skill in the art to add the carbon dioxide pipe and manifold of Vacano to the fermentation tank of Wasmuht to improve the flavor of the beverage.
Claim 4: Wasmuht modified by Murdock does not disclose the processor being configured to control filtering of the fermented mixture following addition of the yeast finings.

The advantage of this feature is that it removes the yeast when it is no longer appropriate in the brewing process.
Therefore, it would have been obvious to one of ordinary skill in the art to add the filtering of Griese to the method steps performed by Wasmuht modified by Murdock to remove the yeast when it is no longer appropriate in the brewing process.
Claim 5: Wasmuht modified by Murdock, Griese, and Wilkinson disclose the processor (Murdock: 205, 210) being configured to store the fermented mixture (Wasmuht: 1) between about zero and about four degrees Celsius (Griese: para. 74, “the wort is chilled to a temperature in the range of about -2 to 10 deg. C.”) for about five to seven days before adding yeast finings (Wilkinson: col. 2, lns. 36–39, “finings”; the storage and dispensing of finings would be able to be timed as claimed with the structure disclosed in these references).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasmuht in view of Murdock, Griese, Wilkinson, and Vacano as applied to claim 1 above, and further in view of Williams et al. (US Pub. 2010/0129490).
Wasmuht modified by Murdock discloses the processor being configured to:
receive a user selection of a recipe (Murdock: see e.g. col. 11, ln. 32, “Recipe”; see also the surrounding steps); and
cause an appropriate amount of wort concentrate to be added to the fermentation tank for forming of the mixture according to the recipe (Wasmuht: col. 3, lns. 5–7, “Wort 30 is introduced through a supply pipe”).
Neither Wasmuht nor Murdock disclose supplying water or yeast.

Additionally, Williams discloses supplying yeast (para. 125, “yeast may then be added”). Williams is silent regarding how the yeast is supplied, but one of ordinary skill in the art would guess that it would be supplied by small dosing vessel 305.
The advantage of these features is that they supply ingredients for brewing.
Therefore, it would have been obvious to add the water supply of Wilkinson and the yeast supply of Williams to Wasmuht modified by Murdock to automate the supply of brewing ingredients.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasmuht in view of Murdock, Griese, Wilkinson, and Vacano as applied to claim 1 above, and further in view of Nagodawithana (US Pat. 4,140,799).
Wasmuht modified by Murdock does not disclose the processor being further configured to monitor the evolution of carbon dioxide effectively to enable a determination to be made that fermentation is complete.
However, Nagodawithana discloses monitoring the evolution of carbon dioxide effectively to enable a determination to be made that fermentation is completing (col. 4, lns. 37–46, “decrease in fermentation can be identified by a decrease in the rate of carbon dioxide evolution . . . as measured by a hydrometer”).
The advantage of this feature is that it determines the progress of fermentation.
Therefore, it would have been obvious to one of ordinary skill in the art to add the hydrometer for carbon dioxide monitoring of Nagodawithana to the fermentation tank of Wasmuht modified with the processor of Murdock to determine the progress of fermentation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761